319 F.2d 133
GRUDEM BROTHERS CO., Appellantv.ELECTRONIC & MISSILE FACILITIES, INC.
No. 17333.
United States Court of Appeals Eighth Circuit.
June 19, 1963.

Appeal from United States District Court, District of Minnesota.
Donald R. Bundlie and Franklin J. Wallahan, Minneapolis, Minn., for appellant.
B. Warren Hart and A. Patrick Leighton, St. Paul, Minn., for appellee.
PER CURIAM.


1
Appeal from order of District Court of January 3, 1963, as to Count 1 of Amended complaint dismissed for lack of jurisdiction.